DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a). Please provide a descriptive text label in Figs. 10A, 10B, 13A, 13B, 13C, and 13D for rectangular box 431.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206506 A1 (“Kim”) in view of US 20150243204 A1 (“Park”).
Regarding claim 1, Kim teaches a digital-analog converter for converting digital image data to generate analog data signals ([194]; Fig. 3 at 170), comprising:
a voltage divider which generates a plurality of gamma reference voltages based on a first reference voltage and a second reference voltage (Fig. 4 at 290, Fig. 14 at 190);
a global ramp including a plurality of gamma decoders which generates a plurality of global gamma voltages based on the gamma reference voltages (Fig. 4 at 295; Fig. 14 at 195);
a decoder which selects one of the global gamma voltages according to the digital image data to generate the analog data signals (Fig. 3 at 150; Fig. 5 at 550; Fig. 15 at 550’).
Kim does not expressly teach a ramp controller which turns off at least some of the gamma decoders based on the digital image data. However, Park teaches a controller that turns off a gamma voltage generator based on the digital image data ([107], [141], [164], [191], [221]: gamma reference voltage generator turned off by switching part in a blank period – the switching part corresponds to a controller, the gamma reference voltage generator corresponds to voltage divider and global ramp, and the blank period corresponds to the digital image data being blank). The suggestion to modify the teaching of Kim by the teaching of Park is present as both teach displays with gamma voltage generation. The motivation is to save power in a low frequency a ramp controller which turns off at least some of the gamma decoders based on the digital image data.
Regarding claim 8, Kim further teaches wherein the voltage divider includes a plurality of resistors connected in series between a supplier of the first reference voltage and a supplier of the second reference voltage, and generates the gamma reference voltages based on voltages divided between the first reference voltage and the second reference voltage (Fig. 4 at 290, Fig. 14 at 190).
Regarding claim 9, Kim further teaches wherein the digital image data are h bits, include higher bits of n bits and lower bits of m bits, and the h corresponds to a sum of the m and the n ([163], [195], [200]; Figs. 5, 15).
Regarding claim 11, Kim further teaches wherein the decoder generates the analog data signals in response to an input code corresponding to the higher bits of the digital image data ([163], [170], [195], [200]; Figs. 5, 15).
Regarding claim 13, Kim teaches a data driving circuit (Abstract) comprising:
a digital-analog converter which converts digital image data to generate analog data signals ([194]; Fig. 3 at 170); and
a buffer which outputs data voltages to data lines based on the analog data signals (Fig. 3 at 160, Fig. 5 at 560, Fig. 15 at 560),
wherein the digital-analog converter comprises:

a global ramp including a plurality of gamma decoders which generates a plurality of global gamma voltages based on the gamma reference voltages (Fig. 4 at 295; Fig. 14 at 195);
a decoder which selects one of the global gamma voltages according to the digital image data to generate the analog data signals (Fig. 3 at 150; Fig. 5 at 550; Fig. 15 at 550’).
Kim does not expressly teach a ramp controller which turns off at least some of the gamma decoders based on the digital image data. However, Park teaches a controller that turns off a gamma voltage generator based on the digital image data ([107], [141], [164], [191], [221]: gamma reference voltage generator turned off by switching part in a blank period – the switching part corresponds to a controller, the gamma reference voltage generator corresponds to voltage divider and global ramp, and the blank period corresponds to the digital image data being blank). The suggestion to modify the teaching of Kim by the teaching of Park is present as both teach displays with gamma voltage generation. The motivation is to save power in a low frequency mode ([5]-[6]). Applying the teaching of turning off a gamma voltage generator to the teaching of Kim means that the gamma decoders are turned off. Thus, before the effective filing date of the current application, the combination of Kim and Park would have rendered obvious, to one of ordinary skill in the art, the limitation of a ramp controller which turns off at least some of the gamma decoders based on the digital image data.
Regarding claim 18, Kim teaches a display device (Abstract; Fig. 1) comprising:
a display panel including a plurality of pixels (Fig. 1A at 200);
a data driving circuit which provides data signals to the pixels through data lines (Abstract; Fig. 1A at 100, 200); and
a timing controller ([110], [112]; Fig. 1A at 220) which provides image data to the data driving circuit (Fig. 1A at 100), wherein the data driving circuit comprises:
a digital-analog converter which converts the image data of a digital format to generate analog data signals of an analog format ([194]; Fig. 3 at 170); and
a buffer which outputs the data signals to the data lines (Fig. 3 at 160, Fig. 5 at 560, Fig. 15 at 560),
wherein the digital-analog converter comprises:
a voltage divider which generates a plurality of gamma reference voltages based on a first reference voltage and a second reference voltage (Fig. 4 at 290, Fig. 14 at 190);
a global ramp including a plurality of gamma decoders which generates a plurality of global gamma voltages based on the gamma reference voltages (Fig. 4 at 295; Fig. 14 at 195); and
a decoder which selects one of the global gamma voltages according to the image data to generate the analog data signals (Fig. 3 at 150; Fig. 5 at 550; Fig. 15 at 550’),
Kim does not expressly teach wherein the timing controller turns off at least some of the gamma decoders based on the image data. However, Park teaches a controller that turns off a gamma voltage generator based on the digital image data ([107], [141], [164], [191], [221]: gamma reference voltage generator turned off by switching part in a blank period – the switching part corresponds to a controller, the gamma reference voltage generator corresponds to voltage divider and global ramp, and the blank period corresponds to the digital image data being blank). The suggestion to modify the teaching of Kim by the teaching of Park is present as both teach displays with gamma voltage generation. The motivation is to save power in a low frequency mode ([5]-[6]). Applying the teaching of turning off a gamma voltage generator to the teaching of Kim means that the gamma decoders are turned off. Locating the off control in the timing controller is obvious as a mere rearrangement of parts. See MPEP 2144.04(C). Thus, before the effective filing date of the current application, the combination of Kim and Park would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the timing controller turns off at least some of the gamma decoders based on the image data.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206506 A1 (“Kim”) in view of US 20150243204 A1 (“Park”) as applied to claim 1 above, and further in view of US 2004/0233182 A1 (“Chuang”).
Regarding claim 12, Kim and Park do not expressly teach wherein the second reference voltage is a ground voltage. However, Chuang teaches wherein the second reference voltage is a ground voltage ([2]; Fig. 1). The suggestion to modify the combination of Kim and Park by the teaching of Chuang is present as Kim and Chuang .

Allowable Subject Matter
Claims 2-7, 10, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Gene W Lee/Primary Examiner, Art Unit 2692